                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 RELIQ HEALTH TECHNOLOGIES, INC.                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §
                                                  §           CIVIL ACTION NO. 4:19-cv-00040
 SHELBY NEAL and ACCUHEALTH                       §
 TECHNOLOGIES, LLC                                §
      Defendants.                                 §

                     JOINT MOTION TO DISMISS WITH PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Plaintiff Reliq Health Technologies, Inc. (“Reliq” or “Plaintiff”),

Defendants AccuHealth Technologies, Inc., Stephen Samson, and Boby Deveros (collectively, the

“AccuHealth Defendants”), and Defendant Shelby Neal (“Neal”) (Reliq, the AccuHealth

Defendants, and Neal are collectively referred to herein as the “Parties”), and file this Joint Motion

to Dismiss with Prejudice. In support thereof, the Parties would show the Court the following:

       1.      Reliq filed the above-captioned lawsuit on January 4, 2019 against AccuHealth and

Neal. On February 8, 2019, Reliq amended the lawsuit to add claims against Stephen Samson and

Boby Deveros. On March 28, 2019, the AccuHealth Defendants filed counterclaims against Reliq.

       2.      The Parties participated in a mediated settlement conference on April 26, 2019 in

Toronto, Canada. At the mediated settlement conference, Reliq and the AccuHealth Defendants

entered into a binding and enforceable settlement contract. Reliq and Neal entered into a

settlement, subject to agreement on certain conditions.

       3.      The Parties now have approved and signed all documents implementing Reliq’s

settlements with the AccuHealth Defendants and with Defendant Neal. Accordingly, all lawsuit

claims now should be dismissed.
       4.      The Parties hereby request that the Court dismiss with prejudice all claims,

counterclaims and causes of action of any kind or character filed by any party in this lawsuit; and

that all Parties bear their respective court costs and attorneys’ fees.

                                              PRAYER

       WHEREFORE, Reliq Health Technologies, Inc., AccuHealth Technologies, LLC, Stephen

Samson, Boby Deveros, and Shelby Neal request that the Court grant this Motion to Dismiss with

Prejudice, and dismiss with prejudice all claims, counterclaims and causes of action of any kind

or character the Parties have brought against one another.

                                                       Respectfully submitted,

                                                       /s/ Paul D. Clote
                                                       PAUL D. CLOTE
                                                       State Bar No. 04407300
                                                       MARCUS V. EASON
                                                       State Bar No. 24092374
                                                       MCGINNIS LOCHRIDGE LLP
                                                       711 Louisiana, Suite 1600
                                                       Houston, Texas 77002
                                                       (713) 615-8500
                                                       (713) 615-8585 FAX
                                                       pclote@mcginnislaw.com
                                                       meason@mcginnislaw.com

                                                       MITCHELL C. CHANEY
                                                       Federal Bar No. 1918
                                                       State Bar No. 04107500
                                                       MCGINNIS LOCHRIDGE LLP
                                                       600 Congress Ave, Suite 2100
                                                       Austin, Texas 78701
                                                       (512) 495-6000
                                                       (512) 495-6093 Fax
                                                       mchaney@mcginnislaw.com

                                                       ATTORNEYS FOR PLAINTIFF
/s/ William T. Powell

WILLIAM T. POWELL
Federal Bar No. 2986
244 Malone Street
Houston, Texas 77007
713-722-9233 – telephone
713-722-9433 – facsimile
Email: ted@tedpowelllaw.com
S. LOYD NEAL, III
Federal Bar No. 9145
Dunn & Neal, L.L.P.
3006 Brazos Street
Houston, Texas 77006
713-403-7404 – telephone
713-960-0204 – facsimile
Email: lneal@dunn-neal.com

ATTORNEYS FOR DEFENDANT
SHELBY NEAL


/s/ Daniel G. Gurwitz
EDUARDO R. RODRIGUEZ
State Bar No. 00000080
Fed. ID #1944
DANIEL G. GURWITZ
State Bar No. 00787608
Fed. ID #16895
ELIZABETH “BETSY” DYKE
State Bar No. 24103293
ATLAS, HALL & RODRIGUEZ, LLP
818 W. Pecan Blvd. (78501)
(956) 682-5501
(956) 686-6109 Fax
dgurwitz@atlashall.com
errodriguez@atlashall.com
edyke@atlashall.com

ATTORNEYS FOR DEFENDANTS,
ACCUHELATH TECHNOLOGIES, LLC,
STEPHEN SAMSON AND BOBY
DEVEROS
                              CERTIFICATE OF SERVICE

      The undersigned certifies that on July 5, 2019, a true and correct copy of the foregoing
document will be or has been served on all counsel of record via the Court’s ECF system.


                                                  /s/ Paul D. Clote
                                                  PAUL D. CLOTE
